Citation Nr: 0521244	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  03-08 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1941 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  In that determination, the RO, in pertinent 
part, denied service connection for tinnitus.  

After receiving notification of that decision, the veteran 
perfected a timely appeal with respect to the denial of his 
service connection claim.  In February 2004, the Board 
remanded (to the RO through the Appeals Management Center 
(AMC) in Washington, D.C.) the veteran's service connection 
claim for due process requirements and evidentiary 
development consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA).  Following completion of the requested 
actions, as well as a continued denial of the veteran's 
service connection claim, the AMC, in June 2005, returned the 
veteran's case to the Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  Any chronic tinnitus disability that the veteran may have 
is not associated with his active duty.  


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1154(b) 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

By a letter dated in February 2004 in the present case, VA 
informed the veteran of the type of evidence necessary to 
support his service connection claim.  In addition, VA 
notified the veteran that it would make reasonable efforts to 
help him obtain necessary evidence with regard to this issue 
but that he must provide enough information so that the 
agency could request the relevant records.  VA also discussed 
the attempts already made to obtain relevant evidence with 
regard to this claim.  Further, VA notified the veteran of 
his opportunity to submit "additional information and 
evidence," "additional things," and "any evidence or 
information . . . [that he] may have pertaining to . . . 
[his] appeal."  Thus, he may be considered advised to submit 
all pertinent evidence in her possession.  

Additionally, the February 2002 rating decision, the February 
2003 statement of the case (SOC), and the May 2005 
supplemental statement of the case (SSOC) notified the 
veteran of the relevant criteria and evidence necessary to 
substantiate his service connection claim.  These documents 
also included discussions regarding the evidence of record, 
adjudicative actions taken, and the reasons and bases for the 
denial of this issue.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In any event, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in February 2004 in the present case 
was not given prior to the first adjudication of the issue 
remaining on appeal, the content of the notice complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an SSOC was provided to the veteran in May 
2005.  

Furthermore, in the substantive appeal which was received at 
the RO in March 2003, the veteran requested a personal 
hearing at the RO before a Veterans Law Judge (VLJ).  Two 
months later in May 2003, he was accorded such a hearing.  
Subsequently, following the AMC's completion of the action 
requested by the Board in the February 2004 remand, as well 
as the AMC's continued denial of the veteran's service 
connection claim in May 2005 (but prior to the transfer of 
the case to the Board in June 2005), the veteran, in a May 
2005 statement, noted that he wished "to continue . . . 
[his] appeal for the denial of . . . service connection for 
tinnitus . . . [and his] BVA hearing request [that] . . . [he 
had] submitted with [his] V9 Form."  The veteran referenced 
his prior request (in his substantive appeal) for a local 
hearing at the RO.  

The May 2005 statement indicates the veteran's clear desire 
to continue his appeal for service connection for tinnitus.  
He also referenced his previous request for a personal 
hearing at the RO before a VLJ, which was held.  See 
38 C.F.R. § 20.700 (2004) (a hearing will be granted if an 
appellant expresses a desire to appear in person).  

The veteran has been accorded a pertinent VA examination 
during the current appeal and VA has obtained all evidence 
identified by the appellant.  Consequently, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA with regard to the issue on appeal.  
Accordingly, the Board will proceed to adjudicate the 
veteran's claim based upon the evidence currently of record.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

In the case of any veteran who engaged in combat with the 
enemy in active service, VA shall accept as sufficient proof 
of service-connection of any disease or injury alleged to 
have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran. Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  

Throughout the current appeal, the veteran has contended that 
he incurred tinnitus as a result of his combat duty in 
service.  In particular, he has asserted that his combat 
service caused him to be exposed to machine gun and tank 
fire, which in turn led to his development of tinnitus.  See, 
e.g., May 2003 hearing transcript (T.) at 8-11.  

Service medical records are negative for complaints of, 
treatment for, or findings of tinnitus.  In fact, the 
separation examination, which was conducted in October 1945, 
demonstrated that the veteran exhibited no abnormalities of 
his ears.  

Service personnel records reflect that the veteran received a 
Purple Heart Medal and the Combat Infantryman Badge.  Also, 
during active military duty, the veteran served as a light 
truck driver and, as such, drove up to two-and-a-half ton 
trucks in combat areas.  Specifically, he transported troops 
to, and from, fighting lines and made minor road repairs and 
adjustments to vehicles.  In addition, service medical 
records indicate that the veteran was hospitalized for 
treatment for combat fatigue and combat exhaustion in 
November 1944.  Consequently, his claim of exposure to 
acoustic trauma in combat is credible.  

However, the first post-service evidence of tinnitus is more 
than six-and-a-half years after his separation from service.  
Specifically, in an October 1961 report, a private physician 
noted that the veteran had reported episodes of ringing in 
his right ear in June 1952, in both of his ears in May 1953, 
and in his right ear in February 1960.  According to a report 
of VA audiological examination conducted in January 2002, the 
veteran described constant bilateral high-pitch ringing which 
originated during World War II as a result of his exposure to 
artillery noise and which has progressively worsened.  
Significantly, although the examiner diagnosed constant 
bilateral high-pitch tinnitus, the examiner also expressed 
his opinion that this disability is "more than likely not 
related to anything that occurred in service."  In support 
of this conclusion, the examiner cited the absence of 
complaints of tinnitus in the service medical records or for 
years thereafter.  

For an award of VA compensation, the law requires that the 
veteran have a current chronic disability associated with 
relevant in-service pathology. See, Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Although acoustic trauma in 
service is acknowledged in light of the veteran's combat 
service, the fact remains that the competent evidence of 
record does not support a finding of an association between 
any acoustic trauma in service with current tinnitus.  While 
the veteran has attributed current tinnitus to his service, 
he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving a medical diagnosis and 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
and Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (which 
stipulate that, where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence).  

Accordingly, for these reasons, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for tinnitus.  The doctrine of 




reasonable doubt is not, therefore, for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  See also, Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for tinnitus is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


